DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
The instant application is a CON by domestic priority to US application # 16/030573, filed on 07/09/2018, now US PAT # 10885159.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2020, the submission[s] is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 12/31/2020 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 12/31/2020 has been inspected and is compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
For example, such claims and claim limitation(s) is/are: 
As per claim 21. A digital content anti-piracy system for verifying distribution of content over an electronic communications network, comprising:

at least one memory storing computer-executable instructions; and at least one processor configured “to access the at least one memory and execute the computer-executable instructions to perform a set of acts, the acts comprising:

receive, from a digital content provider, digital media content to be uploaded including at least one watermarking identifier, wherein the digital media content is submitted to the digital content provider for uploading by an upload user;

access a decentralized blockchain rights ledger to obtain one or more digital rights identities associated with the at least one watermarking identifier;

compare an identity of the upload user with the one or more digital rights identities associated with the at least one unique watermarking identifier to verify that the upload user is authorized to upload the digital media content;

detect one or more digital rights identities associated with the watermarking identifier;

upload the digital media content to at least one digital media content server upon determining a match between the detected one or more digital rights identities and the identity of the upload user; and

block an upload of the digital media content upon determining a mismatch between the detected one or more digital rights identities and the identity of the upload user.”

As per claim 23. The digital content anti-piracy system of claim 21 wherein when there is a match between the detected one or more digital rights identities and the identity of the upload user the processor is further configured “to:

compute an upload cost of uploading the digital content to the at least one digital
media content server;
access a user account of the upload user to determine an account balance
available to the upload user;
when the account balance is greater than or equal to the upload cost, upload the
digital media content to the at least one digital media content server;
when the account balance is less than the upload cost, transmit an insufficient
funds message.”

As per claim 28. A digital content anti-piracy system for verifying distribution of content over an electronic communications network, comprising:
at least one memory storing computer-executable instructions; and
at least one processor configured “to access the at least one memory and execute the computer-executable instructions to perform a set of acts, the acts comprising:
receive, from a digital content provider, information about a digital media content to be uploaded to at least one digital media content server, including at least one watermarking feature, access a decentralized blockchain rights ledger to obtain one or more digital rights identities associated with the at least one watermarking identifier; and
transmit an indication of upload status to the digital content provider
based on the obtained one or more digital rights identities.”

As per claim 29. The digital content anti-piracy system of claim 28 wherein the processor is further configured “to determine whether the digital media content is associated with the at least one watermarking identifier by examining the digital media content, the information about with the digital media content, or both.”


As per claim 31. The digital content anti-piracy system of claim 28 wherein the processor is further configured “to receive information about the digital content provider, wherein the information about the digital content provider includes:

digital content provider identifier,

digital content provider name,

at least one affiliate of the digital content provider,

or any combination thereof.”

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 21 – 27, 35 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the office from the claim language alone as to when the blocking of an upload of the digital media content occurs, it could be, but does not have to be when the there is a mismatch between the digital rights identities and the identity of the upload user.
	Appropriate action required. 
***For examination purposes the examiner will assume that blocking of an upload of the digital media content when there is a mismatch between the digital rights identities and the identity of the upload user. 

Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s] 21 – 40 contains allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
***The examiner notes that a reason for allowance will be written in the next subsequent office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434